Citation Nr: 0303950	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether clear and unmistakable error (CUE) exists in rating 
decisions issued April 19, 1968 and October 24, 1968, which 
assigned a 10 percent evaluation for a lumbar strain.

[The issues of entitlement to service connection for 
degenerative disc disease, a cervical spine disorder, urinary 
incontinence and gross hematuria, and depression, all claimed 
as secondary to a service-connected lumbar strain; and 
entitlement to an increased evaluation for a lumbar strain 
will be addressed in a separate decision to be issued later.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  In this rating decision, the 
RO also discussed the question of CUE in a July 25, 1973 
rating decision.  However, the RO, in a January 2002 
Statement of the Case, determined that this was not a final 
rating decision, as the veteran had initiated an appeal of 
the decision, and it had remained pending since that time.  
Evidence from that period will be considered later in the 
context of the issue of entitlement to an increased 
evaluation for lumbar strain.  Therefore, the issue of 
whether there is CUE in the July 1973 decision is not before 
the Board.

The Board also notes that the veteran has indicated that he 
wishes to appeal a decision of March 2002, which denied 
entitlement to a total disability rating based on 
unemployability.  That issue has not been developed or 
certified for appellate review, and must be referred back to 
the RO for appropriate action.

The Board observes that the issues of entitlement to service 
connection for degenerative disc disease, a cervical spine 
disorder, urinary incontinence and gross hematuria, and 
depression, all claimed as secondary to a service-connected 
lumbar strain; and entitlement to an increased evaluation for 
lumbar strain are also on appeal.  However, the Board has 
determined that additional development is required in regard 
to the issue of entitlement to service connection for 
degenerative disc disease, and this development will be 
accomplished by the Board in accordance with the provisions 
of 38 C.F.R. § 3.159 (2002).  The determination of this issue 
could have a substantial impact on the disposition of the 
remaining issues.  Therefore, the remaining issues are 
inextricably intertwined with the issue of entitlement to 
service connection for degenerative disc disease, and a 
decision on those issues must be deferred until after the 
development on the issue of entitlement to service connection 
for degenerative disc disease is completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   


FINDINGS OF FACT

1.  The April 19, 1968 rating decision, in which service 
connection was granted for a lumbar strain, with a 10 percent 
evaluation assigned, was based on an application of the 
correct statutory and regulatory provisions to the correct 
and relevant facts of record at the time that the decision 
was issued and does not include the kind of error of fact or 
law which would compel a conclusion that the results of this 
decision would have been manifestly different but for the 
alleged error.

2.  The October 24, 1968 rating decision, in which the 
assigned 10 percent evaluation for a lumbar strain was 
confirmed and continued, was based on an application of the 
correct statutory and regulatory provisions to the correct 
and relevant facts of record at the time that the decision 
was issued and does not include the kind of error of fact or 
law which would compel a conclusion that the results of this 
decision would have been manifestly different but for the 
alleged error.





CONCLUSIONS OF LAW

1.  The April 19, 1968 rating decision, in which service 
connection was granted for a lumbar strain, with a 10 percent 
evaluation assigned, does not contain CUE.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.105 
(2002).

2.  The October 24, 1968 rating decision, in which the 
assigned 10 percent evaluation for a lumbar strain was 
confirmed and continued, does not contain CUE. 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, substantive 
changes were made to the VA's duties to notify a claimant as 
to the evidence needed to substantiate a claim and to assist 
a claimant in developing evidence pertinent to a claim.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.159 (2002).  However, these newly enacted 
provisions are not applicable to CUE claims.  The United 
States Court of Appeals for Veterans Claims (Court) has 
determined that CUE claims are not conventional appeals; 
rather, such claims are requests for revisions of previous 
decisions.  A claim concerning CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A claimant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  While 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2002).  The Court 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

Additionally, an alleged failure of the RO to fulfill its 
duty to assist the veteran with the development of facts 
pertinent to his claim does not constitute CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994); see also Cook v. 
Principi, No. 
00-7171 (Fed. Cir. Dec. 20, 2002) (en banc) (in which the 
United States Court of Appeals for the Federal Circuit 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) to 
the extent that it created an additional exception to the 
rule of finality applicable to VA decisions by reason of 
"grave procedural error").

In this case, the veteran has argued that the two rating 
decisions from 1968 were clearly and unmistakably erroneous 
because, although a 10 percent evaluation was assigned for 
lumbar strain, this disability was, in fact, more than mildly 
disabling at the time of the decisions.  The veteran has 
cited specific medical findings, notably the presence of 
limitation of motion and muscle spasms of the lumbar spine.  
Also, in an October 2002 submission, the veteran indicated 
that he believes that his disorder should have been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1967) and that 
the RO's failure rate the disorder under that section 
constitutes CUE in and of itself.  

Given the veteran's contentions, the Board has reviewed the 
contested rating decisions and the evidence of record at that 
time.  The veteran's service medical records showed that in 
February 1967 the veteran reported having had a backache for 
two weeks.  Medication was prescribed.  Four days later, he 
reported that he was still having back discomfort.  He was 
instructed not to do physical training for a week.  A week 
later in February 1967, the veteran stated that his back 
discomfort persisted.  His paravertebral muscles were tight.  
Medications were again prescribed.  

The Board notes that, following his discharge from service in 
March 1967, the veteran was treated at a private facility for 
low back discomfort in April 1967; this treatment is reported 
in a February 1968 statement.  An examination was noted to 
have revealed a 25 percent restriction of lumbar motion in 
left lateral bending, mild generalized tenderness to 
palpation, positive straight leg raising at 75 degrees of 
elevation, and a positive stress test related to the mid 
portion of the lumbar spine.  The examining doctor 
characterized the veteran's disability as a "moderate 
lumbosacral strain."  The veteran was noted to have been 
treated on four subsequent occasions through July 1967; 
although he continued to complain of low back discomfort, he 
was nevertheless engaged in restricted activity at work and 
was able to perform his duties.

In March 1968, the veteran underwent a VA examination, the 
orthopedic portion of which revealed lumbar spasticity with 
lumbosacral tenderness on extreme forward bending, normal 
overall range of spinal mobility, and bilateral equal and 
"excellent" straight leg raising.  The diagnosis was lumbar 
strain.  Also, x-rays of the lumbar spine from the same month 
were negative for any abnormalities.  

The veteran's initial claim for service connection for a 
lumbar strain was granted in a rating decision issued on 
April 19, 1968, with a 10 percent initial evaluation assigned 
as of October 1, 1967.  In this decision, the Detroit, 
Michigan VARO cited both the private medical statement and 
the VA examination report and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain) (1967).  Under this section, a 10 
percent evaluation was warranted for characteristic pain on 
motion, while a 20 percent evaluation was in order in cases 
of muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
In the decision, the RO noted that there was lumbar 
spasticity on extreme bending, but further noted that the 
veteran had a complete range of motion of the spine.  The 
veteran was notified of this decision in April 1968.

In October 1968, the veteran requested that his "back 
condition" claim be reopened.  A subsequently obtained VA 
treatment record, dated in May 1968, indicates that the 
veteran had complained of back pain in conjunction with a 
cough and that an examination revealed mild muscle spasms and 
pain, although x-rays were within normal limits.  Motion to 
the right and the left were the same at 25 degrees.  
Extension was to 30 degrees.  The veteran's back was noted to 
be "better" in August 1968.  Also, an October 1968 
treatment record reflects that, for unspecified reasons, the 
veteran's work was "too hard" and that he would be trained 
for lighter work.

Subsequently, in an October 24, 1968 rating decision, the RO 
confirmed and continued the assigned 10 percent evaluation 
for the veteran's service-connected back disorder on the 
basis that the recent medical evidence of record, including 
the May and August 1968 VA treatment records, showed that his 
back symptoms were not more than mild in degree.  The veteran 
was notified of this determination and his right to appeal, 
but he did not respond.

Initially, in reviewing the April 19, 1968 and October 24, 
1968 rating decisions, the Board observes that these 
decisions were predicated on an application of the correct 
statutory and regulatory provisions to the correct and 
relevant facts of record at the time that the decisions were 
issued.  The Board notes that, in the April 1968 decision, 
the RO made reference to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1967), and the relevant medical records 
included in the claims file at that time were noted in these 
decisions.  The RO noted the presence of spasticity, but 
further noted that he had a complete range of motion on the 
VA examination.  This is significant, as it indicates that 
the RO was aware that one of the findings contemplated for a 
20 percent rating under Diagnostic Code 5295, namely 
unilateral loss of lateral motion, was not present on the VA 
examination.  

The Board acknowledges that reasonable minds might differ as 
to whether the RO reached the correct determination in both 
assigning and continuing a 10 percent evaluation for the 
veteran's lumbar strain.  Nonetheless, the fact that 
adjudicators made a determination on a question on which 
reasonable minds might differ is an insufficient basis upon 
which to predicate a finding of CUE.  See Thompson v. 
Derwinski, 1 Vet. App. at 253-54.  In this regard, even 
assuming that the RO should have given more consideration to 
the February 1968 statement indicating "moderate" 
lumbosacral strain and the May 1968 VA treatment record 
confirming muscle spasms, as argued by the veteran, the RO's 
apparent determination not to attach significant probative 
value to these findings is an insufficient basis for finding 
CUE in the noted rating decisions in view of Thompson.

The Board notes that, at the time of the 1968 rating 
decisions, there was no evidence of disc disease of the 
lumbar spine.  Intervertebral disc syndrome had not been 
noted in any of the medical evidence.  Accordingly, and 
contrary to the veteran's arguments, the Board finds that the 
RO was correct in not assigning an evaluation under 
Diagnostic Code 5293, which concerns intervertebral disc 
syndrome.  Moreover, the Board notes that the use of 
Diagnostic Code 5295 (lumbosacral strain) was consistent with 
the diagnosis of a lumbar strain on the VA examination.

Finally, in an October 2002 statement, the veteran asserted 
that the April 19, 1968 rating decision contained CUE to the 
extent that an effective date of March 10, 1967 (the date of 
discharge from service) was not effectuated for the grant of 
entitlement to service connection for lumbar strain.  The 
rating decision of April 1968 does in fact contain a notation 
which is to the effect that the lumbar strain was rated as 10 
percent disabling effective from October 1, 1967.  However, 
the same rating decision also indicates that the veteran's 
service-connected disabilities had a combined rating of 10 
percent effective from March 10, 1967.  The reason for this 
apparent contradiction is unclear; however, the notification 
letter dated April 1968 indicates that the veteran was paid 
monthly benefits effective from March 10, 1967.  Thus, any 
possible error in the rating decision with respect to the 
effective date which was listed on the rating decision did 
not prevent the veteran from receiving benefits from the date 
of discharge from service.  

In short, the Board concludes that the April 19, 1968 and 
October 24, 1968 rating decisions do not include the kind of 
error of fact or law which would compel a conclusion that the 
results of these decisions would have been manifestly 
different but for the alleged error, and there is no basis 
upon which to find CUE in these decisions.  The veteran's 
appeal, therefore, must be denied.


ORDER

As the rating decisions issued in April 19, 1968 and October 
24, 1968, which assigned and confirmed a 10 percent 
evaluation for a lumbar strain, do not contain clear and 
unmistakable error, the appeal is denied.



		
	MICHAEL MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

